Title: To George Washington from David Stuart, 5 November 1792
From: Stuart, David
To: Washington, George



Dear Sir,
Ge town 5th Novr 1792

I recieved your letter of the 21st ulmo a few days ago, but deferred answering it, ‘till I could again see Mr Bayly, & Mr [Daniel] Carroll of Duddington, my informants respecting Coll Mercer’s speech—Inclosed, I send you Mr Bayly’s certificate of what passed—Mr Carroll tho’ he agrees with Mr Bayly, that Coll Mercer expressed himself as stated, has I know not for what reasons declined sending me his certificate, as he promised. The conversation happened at dinner at Marlborough, in the presence of many and I have heard it spoke of by many since, and with but little variation—Mr Samuel Hanson among others, informed me as I passed through Alexa., that his Brother Coll Thomas Hanson, who heard Coll Mercer, at the same time with Mr Bayly, had given him the same idea of Coll Hamilton’s having offered Coll Mercer a bribe, as is certifyed by Mr Bayly—From my acquaintance with Mr Bayly, and his general character, I think him as much to be depended on, as any man in the State of Maryland—And, if it is thought proper to investigate the charge, I am satisfied, Mr Bayly’s certificate can never be done away. I am Dr Sir, with the greatest respect Your most Obt Servt

Dd Stuart

